Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/714,253 filed on 12/13/2019.  Claims 1-20 are pending in the application.

Double Patenting
2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

3.  Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,552,561.  Independent claim 1 in the instant application is similar to claim 1 in the reference because they recite various scope of invention.  
Claim 1 in the instant application discloses a method comprising generating, by the computing device, normalized primary input (Pl) data arrival times for data belonging to both interacting and non-interacting clocks domains for the component.
Claim 1 in the reference recite a computer executable program instructions to implement the similar method comprising generating, by the computing device, normalized primary input (Pl) data arrival times for data belonging to both interacting and non-interacting clocks domains for the component, and additionally includes querying in-context clock latencies for all edges associated with the lower level component.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art to use the method comprising generating, by the computing device, normalized primary input (Pl) data arrival times for data belonging to both interacting and non-interacting clocks domains for the component for implementing in U.S. Patent No. 
10, 552,561.
4.  Dependent claims 2-11 in the instant application are similar to claims 2-11 in the reference because they recite various scope of invention.  

Independent claims 12, 20 in the instant application is similar to claim 1 in the reference because they recite various scope of invention.  
Claims 12, 20 in the instant application disclose a computer system/computer program for generating, by the computing device, normalized primary input (Pl) data arrival times for data belonging to both interacting and non-interacting clocks domains for the component.
Claim 1 in the reference recite a computer executable program instructions to generate, by the computing device, normalized primary input (Pl) data arrival times for data belonging to both interacting and non-interacting clocks domains for the component, and additionally includes querying in-context clock latencies for all edges associated with the lower level component.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art to use the method comprising generating, by the computing device, normalized primary input (Pl) data arrival times for data belonging to both interacting and non-interacting clocks domains for the component for implementing in U.S. Patent No. 10, 552,561.
6.  Dependent claims 13-19 in the instant application are similar to claims 2-11 in the reference because they recite various scope of invention.  

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851